UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1695



REBECCA J. MCMAHAN, for A. C. M.,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security Administration,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:04-cv-00216)


Submitted:   November 30, 2006            Decided:   January 18, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Sidney P. Alexander, Assistant
United States Attorney, Asheville, North Carolina, Kavonne L.
Mayeski, Special Assistant United States Attorney, SOCIAL SECURITY
ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rebecca J. McMahan appeals the magistrate judge’s order

and judgment affirming the Commissioner’s denial of supplemental

disability insurance benefits for her minor son.*          We must uphold

the decision to deny benefits if the decision is supported by

substantial evidence and the correct law was applied.                  See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).    We have thoroughly reviewed the administrative record and

the parties’ briefs and find no reversible error.         Accordingly, we

affirm for the reasons stated by the magistrate judge.                    See

McMahan v. Barnhart, No. 1:04-cv-00216 (W.D.N.C. Apr. 17, 2006).

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      *
      The parties consented to the jurisdiction of the magistrate
judge. See 28 U.S.C. § 636(c) (2000).


                                  - 2 -